                 Case 17-26830 Doc 148 Filed 04/22/19 Page 1 of 7
            Case 8:18-cv-02948-PJM Document 9 Filed 04/22/19 Page 1 of 7

                                                                                                 FILES	 ENTERED
                            IN THE UNITED STATES DISTRICT COURT                                  LOGGED	RECEIVED

                                 FOR THE DISTRICT OF MARYLAND                                       APR 2 2 2019
                                                                                                 AT GREENESELT
                                                                                          CLERK, U.S. DISTRICT COURT
                                                                                             DISTRICT OF MARYLAND
COMFORT A. BOATENG, Pro SP                                                               BY )	                 DEPUTY

         Debtor-Appellant

V.                                                                       Civil No. PJM 18-2948

NANCY SPENCER GRIGSBY

         Chapter 13 Trustee-Appellee


                                         MEMORANDUM OPINION

         Pro Se Debtor-Appellant Comfort A. Boateng' has appealed an Order of the Bankruptcy

Court dismissing her underlying Chapter 13 proceeding, In re Comfort A. Boateng, Ch. 13 Case

No. TJC 17-26830 (Bankr. D. Md.). For the following reasons, the Court AFFIRMS the Order

of the Bankruptcy Court, ECF No. 1-1.

                                    I.     Factual and Procedural History

         On September 21, 2006, Comfort A. Boateng and her husband, Koli L. Boateng, executed

an adjustable-rate note in the amount of $620,000.00. ECF No. 4-58 at If 3. The note was secured

by a first priority deed of trust of even date, encumbering real property designated as 12600

Nichols Promise Drive, Bowie, MD 20720 (the "Property"). Id. at ¶ 3. Some time before January

1, 2009, Boateng allegedly ceased making payments on the note and has owed payments to



1 Boateng's Appellant's Brief was signed and submitted by "Kos N. Johns, Esq." ECF No. 6 at 5. Johns was the
attorney of record for Boateng in a related proceeding before this Court, Boateng v. Deutsche Bank, N.A. et al., Civil
No. PJM-18-1681, in which Boateng appealed the Bankruptcy Court's Order lifting the automatic stay in the
underlying bankruptcy proceeding. After this Court remanded that case to the Bankruptcy Court for further factual
findings, the Bankruptcy Court issued a Memorandum Opinion and Order affirming its initial decision to lift the
automatic stay. Civil No. PJM 18-1681, ECF Nos. 23-1, 23-2. Since Johns has not entered a formal appearance in
the present case, the Court treats Boateng as a pro se litigant. Whether Johns is in or out of the case, however, is of
no consequence to this Court's analysis and decision.

                                                          1
                   Case 17-26830 Doc 148 Filed 04/22/19 Page 2 of 7
              Case 8:18-cv-02948-PJM Document 9 Filed 04/22/19 Page 2 of 7



Deutsche Bank National Trust Company, the holder of the note, since then. Id. at                            7 10-12.
Shapiro & Brown, LLP, acting as substitute trustee, initiated a foreclosure action against the

Boatengs and the Property in the Circuit Court for Prince George's County on February 25, 2016.

See CAEF16-04391.

           On April 24, 2017, Comfort Boateng filed for Chapter 7 bankruptcy protection, Bankr. No.

17-15651, one day before a scheduled foreclosure sale of the Property. ECF No. 4-58 at If 9. On

June 1, 2017, the Bankruptcy Court dismissed this petition for failure to file information on June

1, 2017. Id.

           On July 17, 2017, Kofi Boateng filed a second Chapter 7 Bankruptcy Petition, Bankr. No.

17-19660. ECF No. 4-58 at 119. This filing also occurred one day before the foreclosure sale of

the Property scheduled for July 18, 2017. Id. On September 1, 2017, the Bankruptcy Court also

dismissed this petition for failure to file requisite information. Id

           On December 18, 2017, Comfort Boateng2 filed for Chapter 13 bankruptcy protection,

Bankr. No. 17-26830. ECF No. 4-58 at If 9. The dismissal of that filing forms the basis for the

appeal currently before the Court. As with the previous two bankruptcy petitions, this one was

also filed one day before a foreclosure sale of the Property was to take place on December 19,

2017. Id. Pursuant to 11 U.S.C. § 521 and Federal Rules of Bankruptcy Procedure 1007 and

3015(b), the Clerk of the Court issued a Notice of Deadline for Filing Missing Documents,

informing Boateng that she had until January 2, 2018 to file the required documents associated

with her bankruptcy filing. ECF No. 4-2. The Notice of Deadline also indicated that if Boateng

did not submit the missing documents, the case would be dismissed without a hearing. Id.




2   In this proceeding, all references to "Boateng" are to Comfort Boateng, unless the context indicates otherwise.

                                                            2
               Case 17-26830 Doc 148 Filed 04/22/19 Page 3 of 7
          Case 8:18-cv-02948-PJM Document 9 Filed 04/22/19 Page 3 of 7



       On December 29, 2017, Boateng filed a Motion to Extend Time to File Schedules, Other

Documents and Information Required under 11 U.S.C. § 521, citing as her reason an inability to

gather all necessary documents for completing the missing filings due to the pending foreclosure

sale process. ECF No. 4-8. On January 8, 2018, the Bankruptcy Court granted Boateng's Motion,

requiring her to file all remaining documents by January 19,2018. ECF No. 4-10. The Bankruptcy

Court also informed Boateng that failure to complete the required filings within the extended time

might result in dismissal of her case. Id.

       On January 24, 2018, Boateng filed some, but not all, of the required documentation. See,

e.g., ECF No. 4-15 (Chapter 13 Plan Filed by Comfort A. Boateng). On January 25, 2018, the

Bankruptcy Court issued a Deficiency Notice after Boateng failed to file a Certificate of Service

and filed an obsolete Chapter 13 Plan, instructing her to cure by filing a Certificate of Service and

Local Bankruptcy Form M. ECF No. 4-16. On January 26, 2018, after Boateng failed to cure, the

Bankruptcy Court terminated the automatic stay and dismissed the case. ECF No. 4-17.

       On January 30, 2018, Boateng filed a Motion to Reinstate the Chapter 13 Case,

representing that she had recently retained counsel, mailed "all Chapter 13 payment[s]," and

affirmed that she would fix the schedules and Chapter 13 plan. ECF No. 4-21. On February 15

and 21, 2018, Boateng filed the required documentation. See, e.g., ECF Nos. 4-27, 4-33.

Subsequently, on February 22, 2018, the Bankruptcy Court issued an Order Vacating the Order

Dismissing the Case. ECF No. 4-34. That same day, the Bankruptcy Court issued another

Deficiency Notice, stating that Boateng had filed an obsolete Chapter 13 Plan form and instructing

her to cure by filing the new Plan form (M) by March 8, 2018. ECF No. 4-35.

       On March 8, 2018, Boateng filed an Amended Chapter 13 Plan, ECF No. 4-46, but that

same day, the Bankruptcy Court issued another Deficiency Notice after Boateng filed an obsolete



                                                 3
              Case 17-26830 Doc 148 Filed 04/22/19 Page 4 of 7
         Case 8:18-cv-02948-PJM Document 9 Filed 04/22/19 Page 4 of 7



Certificate of Service form. ECF No. 4-47. Boateng was instructed to cure by filing the correct

M-1 form with the Plan by March 22, 2018. Id. On March 9, 2018, Boateng filed the Certificate

of Service in response to the Bankruptcy Court's March 8 Deficiency Notice. ECF No. 4-48.

       And on April 17, 2018, in response to Objections filed by the Bankruptcy Trustee, Boateng

filed an Amended Chapter 13 Plan. ECF No. 4-67. But on May 8, 2018, the Bankruptcy Court

declined to confirm Boateng's Amended Chapter 13 Plan after concluding that it did not fulfill the

requirements set out in § 1325. ECF No. 4-78. The Bankruptcy Court once again granted Boateng

leave to file—this time an amended Plan—and to do so by June 11, 2018. Id. She was also notified

that failure to complete the required filings, convert to another chapter, or voluntarily dismiss by

that date might result in dismissal of her case without further notice or hearing. Id. Because

Boateng failed to file an Amended Plan by June 11, the Bankruptcy Court terminated the automatic

stay and dismissed her case on June 18, 2018. See ECF No. 4-96 at 2.

       On June 28, 2018, Boateng filed a Motion to Reinstate the Chapter 13 Case, along with an

Amended Chapter 13 Plan. In her Motion, Boateng claimed that she was making the Plan payments

and that creditor Deutsche Bank National Trust Company had withdrawn its claim to "over Million

dollars" after the Bankruptcy Court's May 8th denial of Plan confirmation. ECF No. 4-97.

Accordingly, on July 2, 2018, the Bankruptcy Court issued another Order Vacating the Order

Dismissing the Case. ECF No. 4-99. The same day, however, the Bankruptcy Court issued a

Deficiency Notice after Boateng failed to include the list of creditors served in her filing. ECF

No. 4-101. The Bankruptcy Court instructed Boateng to cure by filing a Certificate of Service by

July 16,2018. Id.

       On July 16, 2018, Boateng filed another Amended Chapter 13 Plan. ECF No. 4-107. The

following day, the Bankruptcy Court again declined to confirm Boateng' s Amended Plan after



                                                 4
               Case 17-26830 Doc 148 Filed 04/22/19 Page 5 of 7
          Case 8:18-cv-02948-PJM Document 9 Filed 04/22/19 Page 5 of 7



concluding that the Plan did not fulfill the requirements set out in § 1325 for confirmation. ECF

No. 4-108. The Bankruptcy Court granted Boateng leave to file an amended Plan by August 31,

2018, notifying her that failure to complete the required filings, convert to another chapter, or

voluntarily dismiss by that date might result in dismissal of her case without further notice or

hearing. Id.

        Boateng failed to file an amended Plan by August 31, 2018. Consequently, on September

5, 2018, the Bankruptcy Court terminated the automatic stay and dismissed her case. ECF No. 4-

115. On September 11, 2018, the Property was sold at a trustee's sale.

        On September 20, 2018, Boateng appealed the Bankruptcy Court's Order dismissing her

case for failure to file required documents. ECF No. 1. She filed her Appellant Brief on November

26, 2018, and the Chapter 13 Trustee filed its Appellee Brief on December 21, 2018. ECF Nos. 6,

7.

                                             II.   Analysis

        The U.S. District Court has jurisdiction to review final decisions of the U.S. Bankruptcy

Court under 28 U.S.C. § 158(a). The District Court reviews the Bankruptcy Court's conclusions

of law de novo and findings of fact for clear error. In re Merry-Go-Round Enterprises, Inc., 400

F.3d 219, 224 (4th Cir. 2005).

        A Bankruptcy Court may "on request of a party in interest or the United States Trustee,"

"after notice and a hearing. . . convert a case under [chapter 13] to a case under chapter 7 of this

title, or may dismiss a case under this chapter, whichever is in the best interests of creditors and

the estate, for cause, including. . . failure to file a plan timely under section 1321 of this title." 11

U.S.C. § 1307 (c)(3). In addition, "[n]o provision of this title providing for the raising of an issue

by a party in interest shall be construed to preclude the court from, sua sponte, taking any action



                                                   5
               Case 17-26830 Doc 148 Filed 04/22/19 Page 6 of 7
          Case 8:18-cv-02948-PJM Document 9 Filed 04/22/19 Page 6 of 7



or making any determination necessary or appropriate to enforce or implement court orders or

rules, or to prevent an abuse of process." 11 U.S.C. § 105(a). "Any action" includes dismissal. See

In re Kestell, 99 F.3d 146, 149 (4th Cir. 1996).

       In this case, the Bankruptcy Court ultimately dismissed the underlying case sua sponte

without notice or a hearing, ECF No. 4-115, but it did so only after warning Boateng that it might

take that action "if within the time granted for amendment the Debtor does not file an Amended

Plan." ECF No. 4-108. The Bankruptcy Court's action was taken after a lengthy history of missed

deadlines and the submission of deficient plans by Boateng. Over the course of the bankruptcy

proceeding, Boateng submitted at least four Chapter 13 Plans, all of which the Bankruptcy Court

found to be deficient. ECF Nos. 4-16, 4-35, 4-78, 4-108. Boateng's failure to correct many, if not

all, of these deficiencies in a timely manner led the Bankruptcy Court to dismiss the bankruptcy

proceedings at least twice, see ECF Nos. 4-17, 4-96 at 2, before vacating those dismissals pursuant

to Motions to Reinstate filed by Boateng. ECF Nos. 4-34, 4-104.

       Boateng's history with prior bankruptcy filings related to the Property and debt at issue in

this case clearly suggests a pattern of noncompliance with Bankruptcy Court deadlines and

requirements. The dismissed proceeding underlying the case at bar is the third filing involving

Boateng's Property. She herself filed the first bankruptcy, In re Comfort A. Boateng, Ch. 7 Case

No. TJC 17-15651 (Bankr. D. Md.), and her husband, Kofi Boateng, filed the second bankruptcy.

In re Kofi Boateng, Ch. 7 Case No. TJC 17-19660 (Bankr. D. Md.). The Bankruptcy Court

dismissed both of the Boatengs' Chapter 7 petitions within weeks of their filing for failure to file

required information.

       Accordingly, the Bankruptcy Court's action dismissing the petition was entirely

appropriate. Having warned Boateng on at least four occasions that she would have to submit a



                                                   6
                 Case 17-26830 Doc 148 Filed 04/22/19 Page 7 of 7
            Case 8:18-cv-02948-PJM Document 9 Filed 04/22/19 Page 7 of 7



Chapter 13 Plan that conformed to the requirements of the Bankruptcy Code or risk dismissal of

the proceeding, the Bankruptcy Court ultimately deemed Boateng's pattern of late, deficient

submissions to be an abuse of the bankruptcy process and dismissed the proceeding. Apart from

that, there is no evidence to suggest, as Boateng argues in her Appellant's Brief, that she "was not

behind on her Plan payments" or that she had "agreed to pay all creditors 100 percent." ECF No.

6 at 3.

          The Court AFFIRMS the judgment of the Bankruptcy Court dismissing the underlying

bankruptcy proceeding.

                                         III.   Conclusion

          The Bankruptcy Court's Order with Notice Dismissing Chapter 13 Case and Notice that

Automatic Stay is Terminated, ECF No. 1-1, is AFFIRMED.

          The Clerk is directed to CLOSE this case.

          A separate Order will ISSUE.




                                                                  /s/
                                                        ifETER J. MESSITTE
                                                UN!      STATES DISTRICT JUDGE
April 18, 2019




                                                 7
